DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 6 of the REMARKS/ARGUMENTS, 
“Please see Fig. 7 of Yang, the connecting portion is actually overlapped with the input portion, rather than being disposed in an independent way. Also, the interface areas are not entirely disposed inside the input portion 21, for example, the COF 30 are disposed outside of the input portion at two opposite sites. That is, the input portion of Yang would not be rectangular since the COF is protruding outward. In order to emphasis the different of the present application, claims 1 and 16 are amended to further define the relative position of the output portion, the connecting portion and the input portion. The output portion, the connecting portion and the input portion are rectangular, wherein the output portion is adjacent to the display screen and connected thereto, the input portion is disposed away from the display screen of the flexible display panel, and a plurality of interface areas are arranged inside the input portion. 
The arrangement recited in claims 1 and 16 is to realize a narrow bezel display panel, by integrating the COF and FPC etc. in an input portion of the lower bezel. However, in Yang's disclosure, it is aimed to solve the technical problem that a driving IC is prone to rupture and breakage following bending of a flexible display panel. The objectives of the present application and Yang is different, neither the structure of the panel. Therefore, withdrawal of the rejections of these claims is believed appropriate and respectfully requested.”
The Office respectfully disagrees.  The claim language does not preclude any of the portions from overlapping one another.  The Applicant has not defined the structural boundaries of the term “portion” in the disclosure nor the claim itself and is thus interpreted as a section, an area, a region (see https://www.thefreedictionary.com/portion).  Note that the claim language is not defining the actual structure as being rectangular but rather defining portions/regions/areas that have not been structurally defined, nor structurally limited in boundary or perimeter, as being only defined as rectangular or like-a-rectangle.  Thus the “input portion” is rectangular in shape as seen in the annotated figures below, the “connecting portion” is rectangular in shape as seen in the annotated figures below and the “output portion” is rectangular in shape as seen in the annotated figures below.  Again the claim language does not structurally define the structural limits of the “portions”; in other words, because “portions” is interpreted as a region or an area, the Office has defined the “portions” as annotated below, having rectangular shapes and meeting the length requirements as claimed.



Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states “interface faces further” which has a typographical error and should read as: “interface area further”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 9, 11 – 13, 15 – 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0011514 A1) in view of Lee (US2018/0173277 A1).


Regarding Claim 1, Yoo discloses a lower bezel structure of a flexible display panel (Fig 9, 1-4), comprising a display screen (DA; [0057]; “displays an image at the display area DA”), an output portion (part/region/area about 313b; note that the claim language has not defined structural boundaries of “portion”; annotated “OUTPUT PORTION”), an input portion (part/region/area about 312-3; note that the claim language has not defined structural boundaries of “portion”; annotated “INPUT PORTION”), and a connecting portion (part/region/area about 313a; note that the claim language has not defined structural boundaries of “portion”; annotated “CONNECTING PORTION”) connected between the input portion and the output portion; wherein the output portion (part/region/area about 313b; annotated “OUTPUT PORTION”) is adjacent (interpreted to mean nearby or around) to the display screen (DA) and connected thereto, the input portion (part/region/area about 312-3; annotated “INPUT PORTION”) is disposed away from the display screen (DA) and used for connecting with a PCB (PCB; see Fig 1; [0061]) of the flexible ([0054]) display panel; wherein the output portion (annotated “OUTPUT PORTION”), the connecting portion (annotated “CONNECTING PORTION”) and the input portion (annotated “INPUT PORTION”) are rectangular (see annotated figure showing the annotated portions/regions are rectangular in shape), and a length of the connecting portion (part/region/area about 313a; annotated “CONNECTING PORTION”) is smaller than a length of the input portion (part/region/area about 312-3; annotated “INPUT PORTION”) in horizontal direction; and wherein interface areas (PA; [0069]), are arranged inside the input portion (part/region/area about 312-3; note that the claim language has not defined structural boundaries of “portion”), disposed in the connecting portion (see Fig 1-4).

Lee teaches of a lower bezel structure (Fig 1-2) of a flexible display panel, comprising a display screen (A/A; [0035]; “active area A/A is an area where the plurality of sub-pixels SP is disposed and an image is displayed”), an output portion (part/region/area about Z/A adjacent to B/A1; note that the claim language has not defined structural boundaries of “portion”), an input portion (part/region/area about P/A with 140; note that the claim language has not defined structural boundaries of “portion”), and a connecting portion (part/region/area about B/A1; note that the claim language has not defined structural boundaries of “portion”) connected between the input portion and the output portion; wherein the output portion (part/region/area about Z/A adjacent to B/A1) is adjacent to the display screen (A/A) and connected thereto, the input portion (part/region/area about P/A) is disposed away from the display screen (A/A), and a length of the connecting portion is smaller than a length of the input portion in horizontal direction (see Fig 1); and wherein a plurality of interface areas (at 140; 141; [0049-0052]), are arranged inside the input portion (part/region/area about P/A), and disposed in a straight line (see Fig 2 showing 141 are in a line) along a direction parallel to the connecting portion (part/region/area about B/A1), and the plurality of interface areas (140,141) comprise a COF interface area ([0037]; “Meanwhile, a data driver configured to supply a data signal to the thin film transistor may be mounted on a printed circuit board (PCB) separated from the flexible substrate 101 and connected to the pad part 140 of the flexible substrate 101 through a connection circuit board such as a flexible printed circuit board (FPCB). Otherwise, the data driver of chip-on-film (COF) type or tape-carrier-package (TCP) type may be disposed on the connection circuit board and connected to the pad part 140 of the flexible substrate 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as disclosed by Yoo, wherein a plurality of interface areas, are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area as taught by Lee, in order to supply a data signal, provide data driving, transmit signals, and provide a connection terminal (Lee, [0037-0056]).


    PNG
    media_image1.png
    886
    740
    media_image1.png
    Greyscale

Annotated Fig 9 from Yoo (US 2018/0011514 A1)

Regarding Claim 2, Yoo in view of Lee teaches the limitations of the preceding claim and Yoo further teaches the lower bezel structure (Fig 1-4,9), wherein the plurality of interface (faces) (areas at PA; note that the claim language has not defined structural boundaries of “areas”) further comprises a flexible interface area ([0054,0061]; 310 is a flexible substrate that interfaces with PCB; note that the claim language has not defined structural boundaries of “areas”).  
Yoo does not explicitly disclose (in Fig 9,1-4) a FPC interface area.
However Yoo further teaches ([0061]) “In an exemplary embodiment, for example, although not shown in the drawing, the printed circuit board PCB may be electrically connected to the display panel 300 through a flexible circuit board (not shown) and/or may provide the electrical signal to the pixels (not shown)”.
Note further that Lee also teaches ([0037]; “Meanwhile, a data driver configured to supply a data signal to the thin film transistor may be mounted on a printed circuit board (PCB) separated from the flexible substrate 101 and connected to the pad part 140 of the flexible substrate 101 through a connection circuit board such as a flexible printed circuit board (FPCB). Otherwise, the data driver of chip-on-film (COF) type or tape-carrier-package (TCP) type may be disposed on the connection circuit board and connected to the pad part 140 of the flexible substrate 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Yoo in view of Lee, wherein the plurality of interface (faces) further comprises a FPC interface area as taught by Yoo and also by Lee, in order to provide electrical signal to the pixels (Yoo, [0061]) and in order to provide a connection circuit board (Lee, [0037]).
Regarding Claim 5, Yoo in view of Lee teaches the limitations of the preceding claim.
Yoo does not explicitly show the lower bezel structure, wherein the lower bezel structure further comprises two bending portions bent protrude from two ends of the input portion toward the output portion respectively.
Lee (in Fig 1-4) teaches of a lower bezel structure, wherein a lower bezel structure (Fig 4) further comprises two bending portions (annotated BENDING PORTIONS; note that the claim language has not defined structural boundaries of “portions”) protrude (see annotated Fig 1 showing these regions protruding from the INPUT PORTION towards the OUT PORTIONS) from two ends (from both left and right ends as seen in Fig 1-4A; note that the claim language has not defined structural boundaries of “end”) of an input portion (annotated INPUT PORTION; note that the claim language has not defined structural boundaries of “end”) toward an output portion (annotated OUTPUT PORTION; note that the claim language has not defined structural boundaries of “end”) respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Yoo in view of Lee, wherein the lower bezel structure further comprises bending portions bent from two ends of the input end toward the output end respectively as taught by Lee, in order to reduce size, minimize stress, minimize damage (Lee, [0004,0005,0010,0055-0057,0070,0076-0078,0094]).


    PNG
    media_image2.png
    672
    674
    media_image2.png
    Greyscale

Annotated Fig 1 from Lee (US2018/0173277 A1)


Regarding Claim 6, Yoo in view of Lee teaches the limitations of the preceding claim and Lee further teaches the lower bezel structure (Fig 1-4), wherein the bending portions are (annotated BENDING PORTIONS; note that the claim language has not defined structural boundaries of “portions”) located between the input portion (annotated INPUT PORTION) and the output portion (annotated OUTPUT PORTION).

Regarding Claim 7, Yoo in view of Lee teaches the limitations of the preceding claim and Lee further teaches the lower bezel structure (Fig 1-4), wherein the bending portions are (annotated BENDING PORTIONS; note that the claim language has not defined structural boundaries of “portions”) perpendicular to the input portion (annotated INPUT PORTION).

Regarding Claims 8 and 9 and 11, Yoo in view of Lee teaches the limitations of the preceding claim and Yoo further teaches the lower bezel structure (Fig 9), wherein the length of the input portion (annotated INPUT PORTION) is greater than a length of the display screen (DA) in horizontal direction.


Regarding Claims 12 and 13 and 15, Yoo in view of Lee teaches the limitations of the preceding claim and Yoo further teaches the lower bezel structure (Fig 9), wherein the connecting portion is made of a flexible material ([0054]; “flexible”).

Regarding Claim 16, Yoo discloses a flexible display panel (Fig 9,1-4), comprising a display screen (DA; [0057]; “displays an image at the display area DA”), a PCB (PCB; see Fig 1; [0061]) and a lower bezel structure (structure about 312-3,313a-313c), wherein the lower bezel structure comprises an input portion (part/region/area about 312-3; note that the claim language has not defined structural boundaries of “portion”; annotated “INPUT PORTION”), an output portion (part/region/area about 313b; note that the claim language has not defined structural boundaries of “portion”; annotated “OUTPUT PORTION”) and a connecting portion (part/region/area about 313a; note that the claim language has not defined structural boundaries of “portion”; annotated “CONNECTING PORTION”) connected between the input portion and the output portion; wherein the input portion (part/region/area about 312-3; annotated “INPUT PORTION”) is disposed away from the display screen (DA) and used for connecting with a PCB (PCB; see Fig 1; [0061]) of the flexible display panel, the output portion (part/region/area about 313b; annotated “OUTPUT PORTION”) is adjacent (interpreted to mean nearby or around) to the display screen (DA) and connected thereto; wherein the output portion (annotated “OUTPUT PORTION”), the connecting portion (annotated “CONNECTING PORTION”) and the input portion (annotated “INPUT PORTION”) are rectangular (see annotated figure showing the annotated portions/regions are rectangular in shape), and a length of the connecting portion (part/region/area about 313a; annotated “CONNECTING PORTION”) is smaller than a length of the input portion (part/region/area about 312-3; annotated “INPUT PORTION”) in horizontal direction; and wherein interface areas (PA; [0069]), are arranged inside the input portion (part/region/area about 312-3; note that the claim language has not defined structural boundaries of “portion”), disposed in the connecting portion (see Fig 1-4), the input portion (part/region/area about 312-3; annotated “INPUT PORTION”) of the lower bezel structure (structure about 312-3,313a-313c) is connected with the PCB (PCB; see Fig 1), and the output portion (annotated “OUTPUT PORTION”) of the lower bezel structure is connected with the display screen (DA).  
Yoo does not explicitly disclose wherein a plurality of interface areas, are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area.
Lee teaches of a lower bezel structure (Fig 1-2) of a flexible display panel, comprising a display screen (A/A; [0035]; “active area A/A is an area where the plurality of sub-pixels SP is disposed and an image is displayed”), an output portion (part/region/area about Z/A adjacent to B/A1; note that the claim language has not defined structural boundaries of “portion”), an input portion (part/region/area about P/A with 140; note that the claim language has not defined structural boundaries of “portion”), and a connecting portion (part/region/area about B/A1; note that the claim language has not defined structural boundaries of “portion”) connected between the input portion and the output portion; wherein the output portion (part/region/area about Z/A adjacent to B/A1) is adjacent to the display screen (A/A) and connected thereto, the input portion (part/region/area about P/A) is disposed away from the display screen (A/A), and a length of the connecting portion is smaller than a length of the input portion in horizontal direction (see Fig 1); and wherein a plurality of interface areas (at 140; 141; [0049-0052]), are arranged inside the input portion (part/region/area about P/A), and Meanwhile, a data driver configured to supply a data signal to the thin film transistor may be mounted on a printed circuit board (PCB) separated from the flexible substrate 101 and connected to the pad part 140 of the flexible substrate 101 through a connection circuit board such as a flexible printed circuit board (FPCB). Otherwise, the data driver of chip-on-film (COF) type or tape-carrier-package (TCP) type may be disposed on the connection circuit board and connected to the pad part 140 of the flexible substrate 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as disclosed by Yoo, wherein a plurality of interface areas, are arranged inside the input portion, and disposed in a straight line along a direction parallel to the connecting portion, and the plurality of interface areas comprise a COF interface area as taught by Lee, in order to supply a data signal, provide data driving, transmit signals, and provide a connection terminal (Lee, [0037-0056]).

Regarding Claim 17, Yoo in view of Lee teaches the limitations of the preceding claim and Yoo further teaches the panel (Fig 1-4,9), wherein the plurality of interface faces (areas at PA; note that the claim language has not defined structural boundaries of “areas”) further comprises a flexible interface area ([0054,0061]; 310 is a flexible substrate that interfaces with PCB; note that the claim language has not defined structural boundaries of “areas”).  

However Yoo further teaches ([0061]) “In an exemplary embodiment, for example, although not shown in the drawing, the printed circuit board PCB may be electrically connected to the display panel 300 through a flexible circuit board (not shown) and/or may provide the electrical signal to the pixels (not shown)”.
Note further that Lee also teaches ([0037]; “Meanwhile, a data driver configured to supply a data signal to the thin film transistor may be mounted on a printed circuit board (PCB) separated from the flexible substrate 101 and connected to the pad part 140 of the flexible substrate 101 through a connection circuit board such as a flexible printed circuit board (FPCB). Otherwise, the data driver of chip-on-film (COF) type or tape-carrier-package (TCP) type may be disposed on the connection circuit board and connected to the pad part 140 of the flexible substrate 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as taught by Yoo in view of Lee, wherein the plurality of interface areas further comprises an FPC interface area as taught by Yoo and also by Lee, in order to provide electrical signal to the pixels (Yoo, [0061]) and in order to provide a connection circuit board (Lee, [0037]).

Regarding Claim 19, Yoo in view of Lee teaches the limitations of the preceding claim.
Yoo does not explicitly show the flexible display panel, wherein the flexible display panel further comprises two bending portions protrude from two ends of the input portion toward the output portion respectively.
note that the claim language has not defined structural boundaries of “portions”) protrude (see annotated Fig 1 showing these regions protruding from the INPUT PORTION towards the OUT PORTIONS) from two ends (from both left and right ends as seen in Fig 1-4A; note that the claim language has not defined structural boundaries of “end”) of an input portion (annotated INPUT PORTION; note that the claim language has not defined structural boundaries of “end”) toward an output portion (annotated OUTPUT PORTION; note that the claim language has not defined structural boundaries of “end”) respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel as taught by Yoo in view of Lee, wherein the panel further comprises bending portions bent from two ends of the input end toward the output end respectively as taught by Lee, in order to reduce size, minimize stress, minimize damage (Lee, [0004,0005,0010,0055-0057,0070,0076-0078,0094]).
 
Regarding Claim 20, Yoo in view of Lee teaches the limitations of the preceding claim and Lee further teaches the panel (Fig 1-4), wherein the bending portions are (annotated BENDING PORTIONS; note that the claim language has not defined structural boundaries of “portions”) located between the input portion (annotated INPUT PORTION) and the output portion (annotated OUTPUT PORTION).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2018/0011514 A1) in view of Lee (US 2018/0173277 A1) as applied to claim 1 above and further in view of Furuichi (US 2007/0076577 A1).

Regarding Claim 3, Yoo in view of Lee teaches the limitations of the preceding claim.
Yoo does not disclose the lower bezel structure, wherein the COF interface area comprises an IC chip and an alignment mark for aligning the IC chip.
Furuichi teaches of a flexible display panel (Fig 1,2,12; [0004]), wherein a COF interface area (area about 235; [0161,0217]) comprises an IC chip (235) and an alignment mark (252,256; [0176-0183]) for aligning the IC chip (235).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure as taught by Yoo in view of Lee, wherein the COF interface area comprises an IC chip and an alignment mark for aligning the IC chip as taught by Furuichi, in order to improve electrical reliability, match location of the terminal of the electronic apparatus and reduce manufacturing errors (Furuichi, [0007-0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROSHN K VARGHESE/           Examiner, Art Unit 2896